Exhibit 10.2
BROCADE COMMUNICATIONS SYSTEMS, INC.
1999 STOCK PLAN
(as amended and restated on November 17, 2006)
     1. Purposes of the Plan. The purposes of this 1999 Stock Plan are:

  •   to attract and retain the best available personnel for positions of
substantial responsibility,     •   to provide additional incentive to
Employees, Directors and Consultants, and     •   to promote the success of the
Company’s business.

     Options granted under the Plan may be Incentive Stock Options or
Nonstatutory Stock Options, as determined by the Administrator at the time of
grant. Stock Purchase Rights and Restricted Stock Units may also be granted
under the Plan.
     2. Definitions. As used herein, the following definitions shall apply:
          (a) “Administrator” means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.
          (b) “Applicable Laws” means the requirements relating to the
administration of equity-based award plans under U. S. state corporate laws,
U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.
          (c) “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Purchase Rights or Restricted Stock Units and other stock
or cash awards as the Administrator may determine.
          (d) “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan, including an Option Agreement. The Award Agreement is subject to the
terms and conditions of the Plan.
          (e) “Board” means the Board of Directors of the Company.
          (f) “Code” means the Internal Revenue Code of 1986, as amended.
          (g) “Committee” means a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan.
          (h) “Common Stock” means the common stock of the Company.
          (i) “Company” means Brocade Communications Systems, Inc., a Delaware
corporation.

 



--------------------------------------------------------------------------------



 



          (j) “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.
          (k) “Director” means a member of the Board.
          (l) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
          (m) “Employee” means any individual, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. For purposes
of the Plan, the employment relationship shall be treated as continuing intact
while the individual (i) is on any bona fide leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.
          (n) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (o) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the last market trading day on the date of such determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or
               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the
Administrator.
          (p) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
          (q) “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.
          (r) “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Award grant. The Notice of Grant
is part of the Award Agreement.

-2-



--------------------------------------------------------------------------------



 



          (s) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
          (t) “Option” means a stock option granted pursuant to the Plan.
          (u) “Option Agreement” means an agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option grant.
The Option Agreement is subject to the terms and conditions of the Plan.
          (v) “Option Exchange Program” means a program whereby outstanding
Options are surrendered in exchange for Options with a lower exercise price.
          (w) “Optioned Stock” means the Common Stock subject to an Award.
          (x) “Optionee” means the holder of an outstanding Option or Stock
Purchase Right granted under the Plan.
          (y) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (z) “Participant” means the holder of an outstanding Award, including
an Optionee.
          (aa) “Plan” means this 1999 Stock Plan.
          (bb) “Restricted Stock” means shares of Common Stock acquired pursuant
to a grant of Stock Purchase Rights under Section 11 of the Plan.
          (cc) “Restricted Stock Purchase Agreement” means a written agreement
between the Company and the Participant evidencing the terms and restrictions
applying to stock purchased under a Stock Purchase Right. The Restricted Stock
Purchase Agreement is subject to the terms and conditions of the Plan and the
Notice of Grant.
          (dd) “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 12. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.
          (ee) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
          (ff) “Section 16(b)” means Section 16(b) of the Exchange Act.
          (gg) “Service Provider” means an Employee, Director or Consultant.
          (hh) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.
          (ii) “Stock Purchase Right” means the right to purchase Common Stock
pursuant to Section 11 of the Plan, as evidenced by a Notice of Grant.

-3-



--------------------------------------------------------------------------------



 



          (jj) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.
     3. Stock Subject to the Plan. Subject to the provisions of Section 14 of
the Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 7,607,000 Shares [60,856,000 Shares as adjusted for three 2:1
stock splits effective on or prior to 12/21/00], plus an annual increase to be
added on the first day of the Company’s fiscal year beginning in 2000 equal to
the lesser of (i) 5,000,000 shares [40,000,000 shares as adjusted for three 2:1
stock splits effective on or prior to 12/21/00], (ii) 5% of the outstanding
shares on such date or (iii) a lesser amount determined by the Board. The Shares
may be authorized, but unissued, or reacquired Common Stock.
     If an Award expires or becomes unexercisable without having been exercised
in full, or is surrendered pursuant to an Option Exchange Program, the
unpurchased Shares (or for Awards other than Options, the forfeited or
repurchased Shares), which were subject thereto shall become available for
future grant or sale under the Plan (unless the Plan has terminated); provided,
however, that Shares that have actually been issued under the Plan upon exercise
of an Award, shall not be returned to the Plan and shall not become available
for future distribution under the Plan, except that if Shares of Restricted
Stock or Shares acquired pursuant to Restricted Stock Units are repurchased by
the Company at their original purchase price or are forfeited to the Company,
such Shares shall become available for future grant under the Plan.
     4. Administration of the Plan.
          (a) Procedure.
               (i) Multiple Administrative Bodies. The Plan may be administered
by different Committees with respect to different groups of Service Providers.
               (ii) Section 162(m). To the extent that the Administrator
determines it to be desirable to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
               (iii) Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.
               (iv) Other Administration. Other than as provided above, the Plan
shall be administered by (A) the Board or (B) a Committee, which committee shall
be constituted to satisfy Applicable Laws.
          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:
               (i) to determine the Fair Market Value;

-4-



--------------------------------------------------------------------------------



 



               (ii) to select the Service Providers to whom Awards may be
granted hereunder;
               (iii) to determine the number of shares of Common Stock to be
covered by each Award granted hereunder;
               (iv) to approve forms of agreement for use under the Plan;
               (v) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the shares of Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;
               (vi) to reduce the exercise price of any Award to the then
current Fair Market Value if the Fair Market Value of the Common Stock covered
by such Award shall have declined since the date the Award was granted;
               (vii) to institute an Option Exchange Program;
               (viii) to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;
               (ix) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of qualifying for preferred tax treatment under
foreign tax laws;
               (x) to modify or amend each Award (subject to Section 16(c) of
the Plan), including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan;
               (xi) to allow Participants to satisfy withholding tax obligations
by electing to have the Company withhold from the Shares to be issued upon
exercise of an Award that number of Shares having a Fair Market Value equal to
the amount required to be withheld. The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined. All elections by a Participant to have Shares withheld for
this purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;
               (xii) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Award previously granted by
the Administrator;
               (xiii) to make all other determinations deemed necessary or
advisable for administering the Plan.
          (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

-5-



--------------------------------------------------------------------------------



 



     5. Eligibility. Nonstatutory Stock Options, Stock Purchase Rights and
Restricted Stock Units may be granted to Service Providers. Incentive Stock
Options may be granted only to Employees.
     6. Limitations.
          (a) Each Option shall be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 6(a), Incentive Stock Options shall be taken into account in the
order in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.
          (b) Neither the Plan nor any Award shall confer upon a Participant any
right with respect to continuing the Participant’s relationship as a Service
Provider with the Company, nor shall they interfere in any way with the
Participant’s right or the Company’s right to terminate such relationship at any
time, with or without cause.
          (c) The following limitations shall apply to grants of Options:
               (i) No Service Provider shall be granted, in any fiscal year of
the Company, Options to purchase more than 1.5 million Shares.
               (ii) In connection with his or her initial service, a Service
Provider may be granted Options to purchase up to an additional 1.5 million
Shares which shall not count against the limit set forth in subsection
(i) above.
               (iii) The foregoing limitations shall be adjusted proportionately
in connection with any change in the Company’s capitalization as described in
Section 14.
               (iv) If an Option is cancelled in the same fiscal year of the
Company in which it was granted (other than in connection with a transaction
described in Section 14), the cancelled Option will be counted against the
limits set forth in subsections (i) and (ii) above. For this purpose, if the
exercise price of an Option is reduced, the transaction will be treated as a
cancellation of the Option and the grant of a new Option.
     7. Term of Plan. Subject to Section 20 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 16 of the Plan.
     8. Term of Option. The term of each Option shall be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term shall be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock

-6-



--------------------------------------------------------------------------------



 



Option shall be five (5) years from the date of grant or such shorter term as
may be provided in the Award Agreement.
     9. Option Exercise Price and Consideration.
          (a) Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:
               (i) In the case of an Incentive Stock Option
                    (A) granted to an Employee who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant.
                    (B) granted to any Employee other than an Employee described
in paragraph (A) immediately above, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.
               (ii) In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be determined by the Administrator. In the case of a
Nonstatutory Stock Option intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.
               (iii) Notwithstanding the foregoing, Options may be granted with
a per Share exercise price of less than 100% of the Fair Market Value per Share
on the date of grant pursuant to a merger or other corporate transaction.
          (b) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions which must be satisfied before the
Option may be exercised.
          (c) Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of:
               (i) cash;
               (ii) check;
               (iii) other Shares which (A) in the case of Shares acquired upon
exercise of an option, have been owned by the Participant for more than six
months on the date of surrender, and (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;
               (iv) consideration received by the Company under a cashless
exercise program implemented by the Company in connection with the Plan;

-7-



--------------------------------------------------------------------------------



 



               (v) a reduction in the amount of any Company liability to the
Participant, including any liability attributable to the Participant’s
participation in any Company-sponsored deferred compensation program or
arrangement;
               (vi) any combination of the foregoing methods of payment; or
               (vii) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws.
     10. Exercise of Option.
          (a) Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Award Agreement. Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be tolled during any unpaid leave of
absence. An Option may not be exercised for a fraction of a Share.
     An Option shall be deemed exercised when the Company receives: (i) written
or electronic notice of exercise (in accordance with the Award Agreement) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 14 of the Plan.
     Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
          (b) Termination of Relationship as a Service Provider. If a
Participant ceases to be a Service Provider, other than upon the Participant’s
death or Disability, the Participant may exercise his or her Option within such
period of time as is specified in the Award Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option shall remain
exercisable for three (3) months following the Participant’s termination. If, on
the date of termination, the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
          (c) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such

-8-



--------------------------------------------------------------------------------



 



period of time as is specified in the Award Agreement to the extent the Option
is vested on the date of termination (but in no event later than the expiration
of the term of such Option as set forth in the Award Agreement). In the absence
of a specified time in the Award Agreement, the Option shall remain exercisable
for twelve (12) months following the Participant’s termination. If, on the date
of termination, the Participant is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall revert to the
Plan. If, after termination, the Participant does not exercise his or her Option
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.
          (d) Death of Participant. If a Participant dies while a Service
Provider, the Option may be exercised within such period of time as is specified
in the Award Agreement (but in no event later than the expiration of the term of
such Option as set forth in the Notice of Grant), by the Participant’s estate or
by a person who acquires the right to exercise the Option by bequest or
inheritance, but only to the extent that the Option is vested on the date of
death. In the absence of a specified time in the Award Agreement, the Option
shall remain exercisable for twelve (12) months following the Participant’s
termination. If, at the time of death, the Participant is not vested as to his
or her entire Option, the Shares covered by the unvested portion of the Option
shall immediately revert to the Plan. The Option may be exercised by the
executor or administrator of the Participant’s estate or, if none, by the
person(s) entitled to exercise the Option under the Participant’s will or the
laws of descent or distribution. If the Option is not so exercised within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.
          (e) Buyout Provisions. The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted based on such
terms and conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.
     11. Stock Purchase Rights.
          (a) Rights to Purchase. Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan. After the Administrator determines
that it will offer Stock Purchase Rights under the Plan, it shall advise the
offeree in writing or electronically, by means of a Notice of Grant, of the
terms, conditions and restrictions related to the offer, including the number of
Shares that the offeree shall be entitled to purchase, the price to be paid, and
the time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.
          (b) Repurchase Option. Unless the Administrator determines otherwise,
the Restricted Stock Purchase Agreement shall grant the Company a repurchase
option exercisable upon the voluntary or involuntary termination of the
purchaser’s service with the Company for any reason (including death or
Disability). The purchase price for Shares repurchased pursuant to the
Restricted Stock Purchase Agreement shall be the original price paid by the
purchaser and may be paid by cancellation of any indebtedness of the purchaser
to the Company. The repurchase option shall lapse at a rate determined by the
Administrator.
          (c) Other Provisions. The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.

-9-



--------------------------------------------------------------------------------



 



          (d) Rights as a Shareholder. Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
shareholder, and shall be a shareholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 14
of the Plan.
     12. Restricted Stock Units.
          (a) Grant. Restricted Stock Units may be granted at any time and from
time to time as determined by the Administrator. Each Restricted Stock Unit
grant will be evidenced by an Award Agreement that will specify such other terms
and conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 12(d), may be left to the discretion of the Administrator.
          (b) Vesting Criteria and Other Terms. The Administrator will set
vesting criteria (which may include performance objectives based upon the
achievement of Company-wide, departmental or individual goals, Company
performance relative to selected other companies, or any other basis determined
by the Administrator) in its discretion, which, depending on the extent to which
the criteria are met, will determine the number of Restricted Stock Units that
will be paid out to the Participant. After the grant of Restricted Stock Units,
the Administrator, in its sole discretion, may reduce or waive any restrictions
for such Restricted Stock Units. Each Award of Restricted Stock Units will be
evidenced by an Award Agreement that will specify the vesting criteria, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.
          (c) Earning Restricted Stock Units. Upon meeting the applicable
vesting criteria (including without limitation, achievement of any applicable
performance objectives), the Participant will be entitled to receive a payout as
specified in the Award Agreement. Notwithstanding the foregoing, at any time
after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.
          (d) Form and Timing of Payment. Payment of earned Restricted Stock
Units will be made as soon as practicable after the date(s) set forth in the
Award Agreement. The Restricted Stock Units will be paid in Shares.
          (e) Cancellation. On the date set forth in the Award Agreement, all
unearned Restricted Stock Units will be forfeited to the Company.
     13. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.
     14. Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.
          (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and

-10-



--------------------------------------------------------------------------------



 



the number of shares of Common Stock which have been authorized for issuance
under the Plan but as to which no Awards have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Award, as well
as the price per share of Common Stock covered by each such outstanding Award,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Award.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Option until ten (10) days prior to
such transaction as to all of the Optioned Stock covered thereby, including
Shares as to which the Option would not otherwise be exercisable. In addition,
the Administrator may provide that any Company repurchase option applicable to
any Shares purchased upon exercise of an Award shall lapse as to all such Shares
or, with respect to Restricted Stock Units, all Shares shall vest, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
          (c) Merger or Asset Sale. In the event of a merger of the Company with
or into another corporation, or the sale of substantially all of the assets of
the Company, each outstanding Award shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the Participant shall fully vest in and have
the right to exercise the Award as to all of the Optioned Stock, including
Shares as to which it would not otherwise be vested or exercisable, all
restrictions on Restricted Stock shall lapse, and all outstanding Restricted
Stock Units shall fully vest. If an Award becomes fully vested and exercisable
in lieu of assumption or substitution in the event of a merger or sale of
assets, the Administrator shall notify the Participant in writing or
electronically that the Award shall be fully vested and exercisable for a period
of fifteen (15) days from the date of such notice, and the Award shall terminate
upon the expiration of such period. For the purposes of this paragraph, the
Award shall be considered assumed if, following the merger or sale of assets,
the Award confers the right to purchase or receive, for each Share subject to
the Award immediately prior to the merger or sale of assets, the consideration
(whether stock, cash, or other securities or property) received in the merger or
sale of assets by holders of Common Stock for each Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the merger or
sale of assets is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Award, for
each Share of Optioned Stock subject to the Award, to be solely common stock of

-11-



--------------------------------------------------------------------------------



 



the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of Common Stock in the merger or sale of
assets.
     15. Date of Grant. The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Participant within a
reasonable time after the date of such grant.
     16. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
          (b) Shareholder Approval. The Company shall obtain shareholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.
          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.
     17. Conditions Upon Issuance of Shares.
          (a) Legal Compliance. Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
          (b) Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
     18. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     19. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
     20. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

-12-



--------------------------------------------------------------------------------



 



 
Notice of Grant of Stock Options
and Option Agreement
Brocade Communications Systems, Inc.
ID: 77-0409517
1745 Technology Drive
San Jose, CA 95110



             
Name:
      Option Number:    
Address:
      Plan:   1999 
 
      ID:    

Effective [DATE], you have been granted a(n) Non-Qualified Stock Option to buy
[SHARES] shares of Brocade Communications Systems, Inc. (the Company) stock at
$[PRICE] per share.
The total option price of the shares granted is $[PRICE].
Shares in each period will become fully vested on the date shown.

              Shares   Vest Type   Full Vest   Expiration
 
           
 
           

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

     
 
   
 
   
Brocade Communications Systems, Inc.
  Date
 
   
 
   
 
   
[EMPLOYEE NAME]
  Date





--------------------------------------------------------------------------------



 



BROCADE COMMUNICATIONS SYSTEMS, INC.
1999 STOCK OPTION PLAN
STOCK OPTION AGREEMENT
Termination Period:
     This Option may be exercised for three months after Optionee ceases to be a
Service Provider. Upon the death or Disability of the Optionee, this Option may
be exercised for one year after Optionee ceases to be a Service Provider. In no
event shall this Option be exercised later than the Term/Expiration Date as
provided above.
I. AGREEMENT
     A. Grant of Option.
     The Plan Administrator of the Company hereby grants to the Optionee named
in the Notice of Grant attached as Part I of this Agreement (the “Optionee”) an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference. Subject to Section 15(c) of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Option Agreement, the terms and conditions of the
Plan shall prevail.
     If designated in the Notice of Grant as an Incentive Stock Option (“ISO”),
this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code Section
422(d) it shall be treated as a Nonstatutory Stock Option (“NSO”).
     B. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.
          (b) Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be completed
by the Optionee and delivered to Elizabeth Moore, Stock Administrator, of the
Company. The Exercise Notice shall be accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price.
          No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.
     C. Method of Payment.
     Payment of the aggregate Exercise Price shall be by any of the following,
or a combination thereof, at the election of the Optionee:
          1. cash; or
          2. check; or
          3. consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan; or
          4. surrender of other Shares which (i) in the case of Shares acquired
upon exercise of an option, have been owned by the Optionee for more than six
(6) months on the date of surrender, and (ii) have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares;
or
          5. with the Administrator’s consent, delivery of Optionee’s promissory
note (the “Note”) in the form attached hereto as Exhibit C, in the amount of the
aggregate Exercise Price of the Exercised Shares together with the execution and
delivery by the Optionee of the Security Agreement attached hereto as Exhibit B.
The Note shall bear interest at the “applicable federal rate” prescribed under
the Code and its regulations at time of purchase, and shall be secured by a
pledge of the Shares purchased by the Note pursuant to the Security Agreement.
     D. Non-Transferability of Option.
     This Option may not be transferred in any manner otherwise than by will or
by the laws of descent or distribution and may be exercised during the lifetime
of Optionee only by the Optionee. Notwithstanding the foregoing, Optionee may,
in a manner and in accordance with terms specified by the Administrator,
transfer NSOs to Optionee’s spouse, former spouse or dependent pursuant to a
court-approved domestic relations order which relates to the provision of child
support, alimony payments or marital property rights. The terms of the Plan and
this Option Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.
     E. Term of Option.
     This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.
     F. Tax Consequences.
     Some of the federal tax consequences relating to this Option, as of the
date of this Option, are set forth below. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.
     G. Exercising the Option.
          1. Nonstatutory Stock Option. The Optionee may incur regular federal
income tax liability upon exercise of a NSO. The Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Exercised Shares on the
date of exercise over their aggregate Exercise Price. If the Optionee is an
Employee or a former Employee, the Company will be required to withhold from his
or her compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

 



--------------------------------------------------------------------------------



 



          2. Incentive Stock Option. If this Option qualifies as an ISO, the
Optionee will have no regular federal income tax liability upon its exercise,
although the excess, if any, of the Fair Market Value of the Exercised Shares on
the date of exercise over their aggregate Exercise Price will be treated as an
adjustment to alternative minimum taxable income for federal tax purposes and
may subject the Optionee to alternative minimum tax in the year of exercise. In
the event that the Optionee ceases to be an Employee but remains a Service
Provider, any Incentive Stock Option of the Optionee that remains unexercised
shall cease to qualify as an Incentive Stock Option and will be treated for tax
purposes as a Nonstatutory Stock Option on the date three (3) months and one (1)
day following such change of status.
          3. Disposition of Shares.
               (a) NSO. If the Optionee holds NSO Shares for at least one year,
any gain realized on disposition of the Shares will be treated as long-term
capital gain for federal income tax purposes.
               (b) ISO. If the Optionee holds ISO Shares for at least one year
after exercise and two years after the grant date, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes. If the Optionee disposes of ISO Shares within one year
after exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price. Any additional gain will be taxed
as capital gain, short-term or long-term depending on the period that the ISO
Shares were held.
               (c) Notice of Disqualifying Disposition of ISO Shares. If the
Optionee sells or otherwise disposes of any of the Shares acquired pursuant to
an ISO on or before the later of (i) two years after the grant date, or (ii) one
year after the exercise date, the Optionee shall immediately notify the Company
in writing of such disposition. The Optionee agrees that he or she may be
subject to income tax withholding by the Company on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to the Optionee.
     H. Entire Agreement; Governing Law.
          The Plan is incorporated herein by reference. The Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
Delaware.
     I. NO GUARANTEE OF CONTINUED SERVICE.
          OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT
TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
     By your signature and the signature of the Company’s representative, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated on page one.

 



--------------------------------------------------------------------------------



 



BROCADE COMMUNICATIONS SYSTEMS, INC.
1999 STOCK PLAN (AS AMENDED AND RESTATED)
RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF GRANT
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
You (“Grantee”) have been granted an award of Restricted Stock Units under the
Company’s Amended and Restated 1999 Stock Plan (the “Plan”). The date of this
Restricted Stock Units Agreement (the “Agreement”) is the Grant Date defined
below. Subject to the provisions of Appendix A and the Plan, which are attached
hereto and incorporated herein in their entirety, the principal features of this
award are as follows:

     
Grant Date:
  %%AWARD_DATE,’Month DD,YYYY’%-% (the “Grant Date”)
 
   
Number of Restricted Stock Units:
  %%TOTAL_SHARES_GRANTED,’999,999,999’%-% (the “Number of Restricted Stock
Units”)
 
   
Vesting Schedule:
  The Restricted Stock Units will vest in accordance with the following Vesting
Schedule; provided, Grantee remains a Service Provider to the Company through
the applicable vesting dates (the “Vesting Schedule”):

              # Shares   Vest Date
 
  %%SHARES_PERIOD1,’999,999,999’%-%   %%VEST_DATE_PERIOD1,’MM/DD/YYYY’%-%

Your acceptance online indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendix A and
the Plan. For example, important additional information on vesting and
forfeiture of the Restricted Stock Units is contained in Sections 3 through 5
and Section 7 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A AND THE
PLAN, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.

         
BROCADE COMMUNICATIONS SYSTEMS, INC.
      GRANTEE
 
       
 
       
 
       
Signature
      Signature
 
       
 
       
 
       
Print Name
      Print Name
 
       
 
       
 
       
Title
       

 



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
     Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to them in the Plan.
     1. Grant.
          (a) The Company hereby grants to the Grantee under the Plan an award
of the Number of Restricted Stock Units set forth on the Notice of Grant,
subject to all of the terms and conditions in this Agreement and the Plan. For
each Restricted Stock Unit that vests, the Grantee will be entitled to receive
one (1) Share (subject to automatic adjustment for stock splits, combinations
and other adjustments contemplated in the Plan).
          (b) When Shares are paid to the Grantee in payment for the Restricted
Stock Units, par value ($.001 per share) will be deemed paid by the Grantee for
each Restricted Stock Unit by services rendered by the Grantee, and will be
subject to the appropriate tax withholdings.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date that the Restricted Stock
Unit is granted. Unless and until the Restricted Stock Units have vested in the
manner set forth in Sections 3 through 5, the Grantee will have no right to
payment of such Restricted Stock Units. Prior to actual payment of Shares upon
the vesting of any Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation. Payment of any vested Restricted Stock Units
shall be made in whole Shares only and any fractional Shares will be forfeited
at the time of payment.
     3. Vesting Schedule/Period of Restriction. Except as provided in Sections 4
and 5, and subject to Section 7, the Restricted Stock Units awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
Notice of Grant. Restricted Stock Units shall not vest in accordance with any of
the provisions of this Agreement unless the Grantee shall have been continuously
employed by the Company or by its Parent or other successor or a Subsidiary from
the Grant Date through the dates the Restricted Stock Units are otherwise
scheduled to vest.
     4. Modifications to Vesting Schedule.
          (a) Vesting upon Leave of Absence. In the event that the Grantee takes
an authorized leave of absence (“LOA”), the Restricted Stock Units awarded by
this Agreement that are eligible to be earned shall either: (i) not be affected,
or (ii) shall be

 



--------------------------------------------------------------------------------



 



deferred for a period of time equal to the duration of such LOA, based on the
Company’s LOA policy in effect at such time as determined by the Company in its
sole discretion.
          (b) Death or Disability of Grantee. In the event that the Grantee’s
relationship with the Company or its Parent or other successor or a Subsidiary
as a Service Provider is terminated prior to full vesting of the Restricted
Stock Units due to his or her death or Disability, the unvested portion of the
Restricted Stock Units subject to this Restricted Stock Unit award shall be
forfeited on the date of the Grantee’s death or Disability.
     5. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan. Such
acceleration may result in tax or other consequences to the Grantee. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator. If the Administrator, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the vesting
schedule set forth on the Notice of Grant and Section 1 of this Agreement or as
otherwise provided herein (whether or not the Grantee remains employed by the
Company or by one of its Subsidiaries as of such date(s)). The Grantee is hereby
advised to consult with the Grantee’s own personal tax, legal and financial
advisors regarding the Grantee’s participation in the Plan before taking any
action related to the Plan.
     6. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with Sections 3 through 4 of this Agreement will be paid to the
Grantee (or in the event of the Grantee’s death, to his or her estate) as soon
as practicable following the applicable vesting date, subject to Section 9, but
no later than March 15th of the calendar year following the applicable vesting
date.
     7. Forfeiture. The balance of the Restricted Stock Units that have not
vested pursuant to Sections 3 through 5 at the time of the termination of the
Grantee’s relationship with the Company as a Service Provider for any or no
reason will be forfeited.
     8. [Reserved.]
     9. Withholding of Taxes.
          (a) General. Regardless of any action the Company and/or the Grantee’s
employer (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state, local and/or non-U.S. taxes), social insurance, payroll
tax, payment on account or other tax-related withholdings (“Tax-Related Items”),
the Grantee acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Grantee is and remains the Grantee’s responsibility and that
the Company and/or the Employer (i) make no guarantees or undertakings regarding
the treatment of any Tax-

 



--------------------------------------------------------------------------------



 



Related Items in connection with any aspect of the award, including the grant of
the Restricted Stock Units, the vesting of the Restricted Stock Units, the
delivery of Shares, the subsequent sale of any Shares received at vesting and
the receipt of any dividends; and (ii) do not commit to structure the terms of
the grant or any aspect of the award to reduce or eliminate the Grantee’s
liability for Tax-Related Items.
          (b) Payment of Tax-Related Items. The Grantee authorizes the Company
and/or the Employer, at its discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding a portion of the Shares issued as
payment for vested Restricted Stock Units that have an aggregate market value
sufficient to pay all Tax-Related Items required to be withheld by the Company
and/or the Employer with respect to the vesting of the Restricted Stock Units
and issuance of the Shares, unless the Company, in its sole discretion, either
requires or otherwise permits the Grantee to make alternate arrangements
satisfactory to the Company for such withholdings in advance of the arising of
any withholding obligations. The number of Shares withheld pursuant to the prior
sentence will be rounded up to the nearest whole Share, with no refund for any
value of the Shares withheld in excess of the tax obligation as a result of such
rounding.
          If the obligation of Tax-Related Items is satisfied by reducing the
number of Shares delivered as described herein, the Grantee is deemed to have
been issued the full number of Shares subject to the award of Restricted Stock
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
award.
          If the foregoing method of withholding is prohibited or insufficient
to satisfy all Tax-Related Items required to be withheld by the Company and/or
the Employer with respect to the vesting of the Restricted Stock Units and
issuance of the Shares or if the Company, in its discretion, determines not to
apply the foregoing method of withholding, then the Grantee hereby authorizes
the Company and/or the Employer to satisfy such obligations by one or a
combination of the following: (i) withholding from the Grantee’s wages or other
cash compensation paid to the Grantee by the Company and/or the Employer, to the
maximum extent permitted by law; or (ii) selling the applicable number of Shares
or arranging for the sale of the applicable number of Shares (in either case on
the Grantee’s behalf and at the Grantee’s discretion pursuant to this
authorization) issued in settlement of vested Restricted Stock Units and
retaining the requisite proceeds from such sale.
          Finally, the Grantee shall pay to the Company and/or the Employer any
amount of Tax-Related Items that the Company and/or the Employer may be required
to withhold as a result of the Grantee’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to
deliver to the Grantee any Shares pursuant to the award if the Grantee fails to
comply with the Grantee’s obligations in connection with the Tax-Related Items,
as described in this Section 9.
     10. Rights as Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates

 



--------------------------------------------------------------------------------



 



representing such Shares (which may be in book entry form) will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Grantee (including through electronic delivery
to a brokerage account). After such issuance, recordation and delivery, the
Grantee will have all the rights of a stockholder of the Company with respect to
voting such Shares and receipt of dividends and distributions on such Shares.
     11. No Effect on Employment. Subject to any employment contract with the
Grantee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Grantee, as the case may be, and
the Company, or the Subsidiary employing the Grantee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Grantee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Grantee, as the case may be, shall not be deemed a termination of
the Grantee’s relationship with the Company or its Subsidiary as a Service
Provider for the purposes of this Agreement.
     12. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Administrator, at 1745 Technology Drive, San Jose, California, 95110, USA, or at
such other address as the Company may hereafter designate in writing, with a
copy to the Company, C/O General Counsel, 1745 Technology Drive, San Jose,
California, 95110, USA.
     13. Grant is Not Transferable. Except to the limited extent provided in
this Agreement or the Plan, this grant of Restricted Stock Units and the rights
and privileges conferred hereby will not be sold, pledged, assigned,
hypothecated, transferred or disposed of any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process, until the Grantee has been issued Shares in payment of the
Restricted Stock Units. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void. Notwithstanding the foregoing, Grantee may, in a
manner and in accordance with terms specified by the Administrator, transfer
these Restricted Stock Units to Grantee’s spouse, former spouse or dependent
pursuant to a court-approved domestic relations order which relates to the
provision of child support, alimony payments or marital property rights.
     14. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, a
Grantee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be

 



--------------------------------------------------------------------------------



 



imposed by the Company and must comply with the Company’s insider trading
policies, and any other U.S. securities laws or other Applicable Laws.
     15. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     16. Additional Conditions to Issuance of Certificates for Shares. The
Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal or non-U.S. law or
under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any U.S. state or federal or non-U.S.
governmental agency, which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the Vesting Date of the Restricted Stock Units as the
Administrator may establish from time to time for reasons of administrative
convenience.
     17. Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
     18. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Grantee, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
     19. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     20. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     21. Modifications to the Agreement. This Agreement, including Appendix A,
together with the Plan, constitutes the entire understanding of the parties on
the subjects covered, subject to any applicable pre-existing agreement or
agreement entered into after the date hereof relating to full or partial
acceleration of vesting in the event of a change of

 



--------------------------------------------------------------------------------



 



control of the Company (or similar event). The Grantee expressly warrants that
he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein or expressly
contemplated above. Modifications to this Agreement or the Plan can be made only
in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Agreement,
the Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Grantee, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual payment of Shares pursuant to this award of Restricted Stock Units.
Notwithstanding the foregoing, if required by Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), no Restricted Stock Units will be
paid to the Grantee (or in the event of the Grantee’s death, to his or her
estate) earlier than six (6) months and one (1) day following the date of the
Termination of the Grantee’s relationship with the Company as a Service
Provider, subject to Section 9.
     22. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Units award, the Grantee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Grantee understands that the Plan is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, except as otherwise provided in the Plan and/or the
Agreement.
     23. Labor Law and Nature of Grant. In accepting the award of Restricted
Stock Units, the Grantee acknowledges that:
          (a) the Plan is established voluntarily by the Company;
          (b) the award of Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been awarded repeatedly in the past;
          (c) all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;
          (d) the Grantee’s participation in the Plan is voluntary;
          (e) the award is an extraordinary item that is outside the scope of
the Grantee’s employment or service contract, if any;
          (f) the award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
          (g) in the event that the Grantee is not an employee of the Company,
the award will not be interpreted to form an employment or service contract or

 



--------------------------------------------------------------------------------



 



relationship with the Company; and, furthermore, the award will not be
interpreted to form an employment or service contract or relationship with the
Employer or any Parent or other successor or a Subsidiary of the Company;
          (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (i) the Company is not providing any tax, legal, or financial advice,
nor is the Company making any recommendations regarding the Grantee’s
participation in the Plan or the acquisition or sale of Shares; and
          (j) the Grantee is hereby advised to consult with the Grantee’s own
personal tax, legal and financial advisors regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.
     24. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Grantee’s personal data as described in the Notice of Grant and this Agreement
and any other Restricted Stock Unit grant materials by and among, as applicable,
the Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
          The Grantee understands that the Company and the Employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
          The Grantee understands that Data will be transferred to E*Trade or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Grantee understands the recipients of Data may
be located in the Grantee’s country, in the United States or elsewhere, and that
the recipients’ country may have different data privacy laws and protections
than the Grantee’s country. The Grantee understands that the Grantee may request
a list with the names and addresses of any potential recipients of the Data by
contacting the Grantee’s local human resources representative. The Grantee
authorizes the Company, E*Trade and any other potential recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that he or she may, at any time, view the Data, request additional information
about the storage and processing of the Data, require any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing the Grantee’s local human resources representative. The
Grantee understands, however, that

 



--------------------------------------------------------------------------------



 



refusing or withdrawing consent may affect the Grantee’s ability to participate
in the Plan. For more information on the consequences of the Grantee’s refusal
to consent or withdrawal of consent, the Grantee understands that he or she may
contact his or her local human resources representative.
     25. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the award of Restricted Stock Units, the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
California and agree that such litigation shall be conducted on in the courts of
Santa Clara County, California or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.
     26. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 



--------------------------------------------------------------------------------



 



BROCADE COMMUNICATIONS SYSTEMS, INC.
1999 STOCK PLAN
NOTICE OF GRANT OF STOCK PURCHASE RIGHT
[Name of Purchaser]:
     You have been granted the right to purchase Common Stock of Brocade
Communications Systems, Inc. (the “Company”), subject to your ongoing status as
a Service Provider (as described in the Plan) and the forfeiture provision and
other terms and conditions set forth in the attached Restricted Stock Purchase
Agreement, as follows:

         
 
  Grant Number    
 
       
 
       
 
  Date of Grant    
 
       
 
       
 
  Purchase Price Per Share    $0.001 per share (par value)
 
       
 
  Fair Market Value on Grant Date    $
 
       
 
       
 
  Total Number of Shares Subject    
 
       
 
  to This Stock Purchase Right    
 
       
 
  Expiration Date:    
 
       

     YOU MUST EXERCISE THIS STOCK PURCHASE RIGHT BEFORE THE EXPIRATION DATE OR
IT WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES. By
your signature and the signature of the Company’s representative below, you and
the Company agree that this Stock Purchase Right is granted under and governed
by the terms and conditions of the 1999 Stock Plan and the Restricted Stock
Purchase Agreement, attached hereto as Exhibit A-1, both of which are made a
part of this document. You further agree to execute the attached Restricted
Stock Purchase Agreement as a condition to purchasing any shares under this
Stock Purchase Right. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Notice of Grant.

     
Purchaser:
  Brocade Communications Systems, Inc.
 
   
 
   
 
   
Signature
  Signature
 
   
 
   
 
   
Print Name
  Print Name
 
   
 
   
 
   
 
  Title

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
1999 STOCK PLAN
RESTRICTED STOCK PURCHASE AGREEMENT
     Unless otherwise defined herein, the defined terms in this Restricted Stock
Purchase Agreement shall have the same meanings as defined in the 1999 Stock
Plan (the “Plan”).
     WHEREAS the Purchaser named in the Notice of Grant (the “Purchaser”) is a
Service Provider, and the Purchaser’s continued participation is considered by
the Company to be important for the Company’s continued growth; and
     WHEREAS in order to give the Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for the Purchaser to participate in the
affairs of the Company, the Administrator has granted to the Purchaser a Stock
Purchase Right subject to the terms and conditions of the Plan and the Notice of
Grant, which are incorporated herein by reference, and pursuant to this
Restricted Stock Purchase Agreement (the “Agreement”).
     NOW THEREFORE, the parties agree as follows:
     1. Sale of Stock. The Company hereby agrees to sell to the Purchaser and
the Purchaser hereby agrees to purchase shares of the Company’s Common Stock
(the “Shares”), at the per Share purchase price and as otherwise described in
the Notice of Grant.
     2. Payment of Purchase Price. The purchase price for the Shares may be paid
by delivery to the Company at the time of execution of this Agreement of cash, a
check, or some combination thereof.
     3. Forfeiture. Except as provided and subject to the provisions of
Section 13 of the Plan, and only in the event the Purchaser ceases to be a
Service Provider for any or no reason (including death or disability) before the
Restriction Period lapses with respect to all of the Shares (see Section 4), all
of the Shares which constitute Unreleased Shares shall be automatically
forfeited by the Purchaser (without any further consideration or notice from the
Company), effective upon the date of such termination (as determined by the
Company). Upon forfeiture of the Unreleased Shares, the Company shall become the
legal and beneficial owner of the Shares which constitute Unreleased Shares and
all rights and interests therein or relating thereto, and the Company shall have
the right to retain and transfer to its own name the number of Unreleased
Shares.
     4. Vesting of Shares and Expiration of Restriction Period.
          (a) Except as provided by and subject to the provisions of Section 13
of the Plan, upon the [___] anniversary of the Date of Grant, the Restriction
Period shall lapse with respect to one hundred percent (100%) of the Shares. On
such anniversary or such earlier period under Section 13 of the Plan, all of the
Shares shall be vested as to the Purchaser and no longer subject to forfeiture
to the Company.

 



--------------------------------------------------------------------------------



 



          (b) Any of the Shares subject to the Restriction Period that have not
yet vested are referred to herein as “Unreleased Shares.”
          (c) The Shares with respect to which the Restriction Period has
expired shall be delivered to the Purchaser upon the expiration of the
Restriction Period. (See Section 7.)
     5. [Intentionally Omitted].
     6. Restriction on Transfer. Except for the escrow described in Section 7 or
the transfer of the Shares to the Company contemplated by this Agreement, none
of the Shares or any beneficial interest therein shall be transferred,
encumbered or otherwise disposed of in any way until the Restriction Period
expires with respect to such Shares in accordance with the provisions of this
Agreement, other than by will or the laws of descent and distribution, or as
specified in the following sentence. Purchaser may, in a manner and in
accordance with terms specified by the Administrator, transfer Shares or
beneficial interest in Shares to Purchaser’s spouse, former spouse or dependent
pursuant to a court-approved domestic relations order which relates to the
provision of child support, alimony payments or marital property rights.
     7. Escrow of Shares.
          (a) To ensure the availability for delivery of the Unreleased Shares
upon forfeiture, the Purchaser shall, upon execution of this Agreement, deliver
and deposit with an escrow holder designated by the Company (the “Escrow
Holder”) the share certificates representing the Unreleased Shares, together
with the stock assignment duly endorsed in blank, attached hereto as
Exhibit A-2. The Unreleased Shares and stock assignment shall be held by the
Escrow Holder, pursuant to the Joint Escrow Instructions of the Company and
Purchaser attached hereto as Exhibit A-3, until such time as the Company’s
Restriction Period expires. As a further condition to the Company’s obligations
under this Agreement, the Company may require the spouse of Purchaser, if any,
to execute and deliver to the Company the Consent of Spouse attached hereto as
Exhibit A-4.
          (b) The Escrow Holder shall not be liable for any act it may do or
omit to do with respect to holding the Unreleased Shares in escrow while acting
in good faith and in the exercise of its judgment.
          (c) Upon forfeiture of the Unreleased Shares pursuant to this
Agreement, the Escrow Holder, upon receipt of written notice of such exercise
from the proposed transferee, shall take all steps necessary to accomplish such
transfer.
          (d) Upon forfeiture of the Unreleased Shares, the Escrow Holder shall
promptly cause the certificate representing the Shares which constitute the
Unreleased Shares to be delivered to the Company. If the Restriction Period
lapses with respect to a portion or all of the Shares, upon request the Escrow
Holder shall promptly cause a new certificate to be issued for the Shares no
longer subject to forfeiture and delivered to the Purchaser free of any legend
or restriction, subject to Applicable Laws.

-2-



--------------------------------------------------------------------------------



 



          (e) Subject to the terms hereof, the Purchaser shall have all the
rights of a shareholder with respect to the Shares while they are held in
escrow, including without limitation, the right to vote the Shares and to
receive any cash dividends declared thereon. If, from time to time during the
term of the Restriction Period, there is any (i) stock dividend, stock split or
other change in the Shares, or (ii) merger or sale of all or substantially all
of the assets or other acquisition of the Company, any and all new, substituted
or additional securities to which the Purchaser is entitled by reason of the
Purchaser’s ownership of the Shares shall be immediately subject to this escrow,
deposited with the Escrow Holder and included thereafter as “Shares” for
purposes of this Agreement and subject to the Restriction Period (to the extent
the Shares would have otherwise been subject to the Restriction Period).
     8. Legends. The share certificate evidencing the Shares, if any, issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable federal, state or other securities laws):
          THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE
COMPANY.
     9. Adjustment for Stock Split. All references to the number of Shares and
the purchase price of the Shares in this Agreement shall be appropriately
adjusted to reflect any stock split, stock dividend or other change in the
Shares that may be made by the Company after the date of this Agreement.
     10. Withholding of Taxes; Tax Consequences.
          (a) Notwithstanding any contrary provision of this Agreement, no
certificate representing the Shares, whether or not such Shares represent
Unreleased Shares, may be released from the escrow established pursuant to
Section 7, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Purchaser with respect to the payment
of income, employment and other taxes which the Company determines must be
withheld with respect to such Shares. The Administrator, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
the Purchaser to satisfy such tax withholding obligation, in whole or in part by
one or more of the following: (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (c) delivering to the Company already
vested and owned Shares having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Purchaser through such means as the Company may determine in its
sole discretion (whether through a broker or otherwise) equal to the minimum
amount required to be withheld. Notwithstanding the foregoing, if the Purchaser
fails to make other arrangements satisfactory to the Company for the payment of
any required tax withholding obligations hereunder at the time any Shares are
scheduled to vest pursuant to Section 4 (or otherwise give rise to tax
withholding obligations by the employer and employee with respect to such
Shares), Purchaser hereby authorizes and directs the Company to withhold and
cancel on each

-3-



--------------------------------------------------------------------------------



 



vesting date (or other applicable date) that number of Shares, rounded up to the
nearest whole share, equal to the amount of the employer and employee tax
withholdings and other applicable payroll taxes with respect to such tax
withholding event based, divided by the closing price of the Company’s common
stock on the vesting (or other applicable) date. With respect to the Shares
withheld and cancelled by the Company for tax withholding purposes, such Shares
shall be returned to the Company, the Company shall be deemed to be the legal
and beneficial owner of such Shares, and the Company shall have the right to
retain and transfer such Shares to its own name for cancellation.
          (b) The Purchaser has reviewed with the Purchaser’s own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement. The Purchaser is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Purchaser understands that the Purchaser (and not the
Company) shall be responsible for the Purchaser’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement. The
Purchaser understands that Section 83 of the Internal Revenue Code of 1986, as
amended (the “Code”), taxes as ordinary income the difference between the
purchase price for the Shares and the Fair Market Value of the Shares as of the
date any restrictions on the Shares lapse. In this context, “restriction”
includes the forfeiture provision pursuant to Section 3 of the Agreement. The
Purchaser understands that the Purchaser may elect to be taxed at the time the
Shares are purchased rather than when and as the Restriction Period lapses by
filing an election under Section 83(b) of the Code with the IRS within 30 days
from the date of purchase. The form for making this election is attached as
Exhibit A-5 hereto.
          THE PURCHASER ACKNOWLEDGES THAT IT IS THE PURCHASER’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(b), EVEN IF THE PURCHASER ASKS THE COMPANY OR ITS REPRESENTATIVES TO MAKE
THIS FILING ON THE PURCHASER’S BEHALF.
     11. General Provisions.
          (a) This Agreement shall be governed by the internal substantive laws,
but not the choice of law rules of California. This Agreement, subject to the
terms and conditions of the Plan and the Notice of Grant, represents the entire
agreement between the parties with respect to the purchase of the Shares by the
Purchaser. Subject to Section 15(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of this Agreement shall prevail. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement.
          (b) Any notice, demand or request required or permitted to be given by
either the Company or the Purchaser pursuant to the terms of this Agreement
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties at the addresses of the parties set forth at the end of this
Agreement or such other address as a party may request by notifying the other in
writing.
               Any notice to the Escrow Holder shall be sent to the Company’s
address with a copy to the other party hereto.

-4-



--------------------------------------------------------------------------------



 



          (c) The rights of the Company under this Agreement shall be
transferable to any one or more persons or entities, and all covenants,
obligations and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns. The rights and obligations
of the Purchaser under this Agreement may only be assigned with the prior
written consent of the Company.
          (d) Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, nor prevent
that party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.
          (e) The Purchaser agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Agreement.
          (f) PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO SECTION 4 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (OR THE PARTENT OR SUBSIDIARY EMPLOYING OR
RETAINING PURCHASER) AND NOT THROUGH THE ACT OF BEING HIRED OR PURCHASING SHARES
HEREUNDER AND OTHER THAN AS SET FORTH IN SECTION 13 OF THE PLAN. PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH PURCHASER’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PURCHASER) TO TERMINATE PURCHASER’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

-5-



--------------------------------------------------------------------------------



 



     By Purchaser’s signature below, Purchaser represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Purchaser has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. Purchaser agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.
Purchaser further agrees to notify the Company upon any change in the residence
indicated in the Notice of Grant.

         
DATED:
       
 
       

     
PURCHASER:
  BROCADE COMMUNICATIONS SYSTEMS, INC.
 
   
 
   
 
   
Signature
  Signature
 
   
 
   
 
   
Print Name
  Print Name
 
   
 
   
 
   
 
  Title

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A-2
ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED I,                                       , hereby sell,
assign and transfer unto                                      
                        (                    ) shares of the Common Stock of
Brocade Communications Systems, Inc. (the “Company”) standing in my name of the
books of said corporation represented by Certificate No.       herewith and do
hereby irrevocably constitute and appoint
                                         to transfer the said stock on the books
of the within named corporation with full power of substitution in the premises.
     This Stock Assignment may be used only in accordance with the Restricted
Stock Purchase Agreement (the “Agreement”) between the Company and the
undersigned dated                     , ___.
Dated:                     , _____

         
 
  Signature:    
 
       

 
 
 
     INSTRUCTIONS: Please do not fill in any blanks other than the signature
line. The purpose of this assignment is to facilitate the forfeiture and
transfer of any Unreleased Shares as set forth in the Agreement without
requiring additional signatures on the part of the Purchaser.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
JOINT ESCROW INSTRUCTIONS
________, __
[Escrow Agent Name]
[Escrow Agent Address]
Dear                     :
     As Escrow Agent for both Brocade Communications Systems, Inc., a Delaware
corporation (the “Company”), and the undersigned purchaser of stock of the
Company (the “Purchaser”), you are hereby authorized and directed to hold the
documents delivered to you pursuant to the terms of that certain Restricted
Stock Purchase Agreement (“Agreement”) between the Company and the undersigned,
in accordance with the following instructions:
     1. In the event of the forfeiture of any Shares as set forth in the
Agreement, Purchaser and the Company hereby irrevocably authorize and direct you
to close the transaction contemplated by such notice in accordance with the
terms of said notice.
     2. At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or some combination thereof) for the number of shares of stock
forfeited in accordance with the terms of the Agreement.
     3. Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a shareholder of the Company while the
stock is held by you.
     4. Upon written request of the Purchaser, but no more than once per
calendar year, to the extent the Restriction Period has lapsed with respect to
any Shares, you shall deliver to Purchaser a certificate or certificates
representing so many shares of stock as are not then subject to the Restriction
Period. Within 90 days after Purchaser ceases to be a Service Provider, you
shall deliver to Purchaser a certificate or certificates representing the
aggregate number of shares held or issued pursuant to the Agreement and not
forfeited by Purchaser pursuant to the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



     5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of the same to Purchaser and shall be discharged of all
further obligations hereunder.
     6. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.
     7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Purchaser while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.
     8. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree, you shall not
be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.
     9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
     10. You shall not be liable for the outlawing of any rights under the
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.
     11. You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.
     12. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be an officer or agent of the Company or if you shall resign by
written notice to each party. In the event of any such termination, the Company
shall appoint a successor Escrow Agent.
     13. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
     14. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities held
by you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties

-2-



--------------------------------------------------------------------------------



 



concerned or by a final order, decree or judgment of a court of competent
jurisdiction after the time for appeal has expired and no appeal has been
perfected, but you shall be under no duty whatsoever to institute or defend any
such proceedings.
     15. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

         
 
  COMPANY:   Brocade Communications Systems, Inc.
 
      1745 Technology Drive
 
      San Jose CA 95110
 
       
 
  PURCHASER:   At the address set forth following his or her signature
 
       
 
  ESCROW AGENT:   [Escrow Agent Name]
 
      [Escrow Agent Address]

     16. By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.
     17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

-3-



--------------------------------------------------------------------------------



 



     18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the internal substantive laws, but not the choice
of law rules, of California.

              Very truly yours,
 
       
 
            BROCADE COMMUNICATIONS SYSTEMS,
 
  INC.    
 
       
 
       
 
                  Signature
 
       
 
                  Print Name
 
       
 
                  Title
 
       
 
            PURCHASER:
 
       
 
       
 
                  Signature
 
       
 
                  Print Name
 
       
 
            Address:
 
       
 
       
 
             

          ESCROW AGENT:    
 
        [Escrow Agent Name]    
 
       
 
       
 
       
Signature:
       
 
       
 
       
 
       
Print Name:
       
 
       
 
       
 
       
Title:
       
 
       

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A-4
CONSENT OF SPOUSE
     I,                                         , spouse of
                                         , have read and approve the foregoing
Restricted Stock Purchase Agreement (the “Agreement”). In consideration of the
Company’s grant to my spouse of the right to purchase shares of Brocade
Communications Systems, Inc., as set forth in the Agreement, I hereby appoint my
spouse as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
foregoing Agreement.
Dated:                          , _____
 
 
                                                                      
                                                      
Signature of Spouse

 



--------------------------------------------------------------------------------



 



EXHIBIT A-5
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:

              1.   The name, address, taxpayer identification number and taxable
year of the undersigned are as follows:
 
           
 
  NAME:   TAXPAYER:   SPOUSE:
 
           
 
  ADDRESS:        
 
           
 
  IDENTIFICATION NO.:   TAXPAYER:   SPOUSE:
 
           
 
  TAXABLE YEAR:        
 
            2.   The property with respect to which the election is made is
described as follows: shares (the “Shares”) of the Common Stock of Brocade
Communications Systems, Inc. (the “Company”).
 
            3.   The date on which the property was transferred is:
                 ,           .
 
            4.   The property is subject to the following restrictions:
 
                The Shares may be repurchased by the Company, or its assignee,
upon certain events. This right lapses with regard to a portion of the Shares
based on the continued performance of services by the taxpayer over time.
 
            5.   The fair market value at the time of transfer, determined
without regard to any restriction other than a restriction which by its terms
will never lapse, of such property is:     $______________.
 
            6.   The amount (if any) paid for such property is:    
$______________.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

         
Dated:
                                          ,               
 
       
 
      Taxpayer
 
        The undersigned spouse of taxpayer joins in this election.
 
       
Dated:
                                          ,               
 
       
 
      Spouse of Taxpayer

 



--------------------------------------------------------------------------------



 



[FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT —
LTI/OUTPERFORM PLAN (MARKET CAPITALIZATION GROWTH)]
BROCADE COMMUNICATIONS SYSTEMS, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF GRANT
     [GRANTEE NAME]
     [GRANTEE ADDRESS]
     You (“Grantee”) have been granted an award of Restricted Stock Units under
the Company’s Amended and Restated 1999 Stock Plan (the “Plan”). The date of
this Restricted Stock Unit Agreement (the “Agreement”) is the Grant Date defined
below. Subject to the provisions of Appendix A, any appendix to the Agreement
for Grantee’s country of residence (for non-US employees) and the Plan, all of
which are attached hereto and incorporated herein in their entirety, the
principal features of this Award are as follows:

     
Grant Date:
  [                    ] (the “Grant Date”)
 
   
Maximum Number
   
of Restricted Stock Units:
  [                    ] (the “Maximum Number of Restricted Stock Units”)
 
   
Pool
   
Percentage:
  [                    ]
 
   
Grantee Percentage of
   
Restricted Stock Unit Pool:
  [                    ]%
 
   
Performance Period:
  [PERFORMANCE PERIOD BEGIN DATE] through [PERFORMANCE PERIOD END DATE] (subject
to Section 4(c) of Appendix A) (the “Performance Period”).
 
   
Performance Matrix:
  The number of Restricted Stock Units in which you may vest in accordance with
the Vesting Schedule will depend upon the Company’s Market Capitalization Growth
Rate as compared to the QQQQ Growth Rate for the Performance Period and will be
determined in accordance with Section 1 of Appendix A.
 
   
 
  For this purpose, “Market Capitalization Growth Rate” means the percentage
growth in the Market Capitalization of the Company during the Performance Period
determined by comparing the Market Capitalization of the Company as of the day
immediately preceding the commencement of the Performance Period with the Market
Capitalization of the Company as of the last day of the Performance Period.
 
   
 
  For this purpose, “QQQQ Growth Rate” means, as to the Performance Period, the
total return (change in share price plus reinvestment of any dividends) of a
share of Nasdaq-100 Index Tracking Stock issued by

-1-



--------------------------------------------------------------------------------



 



     
 
  the PowerShares QQQ Trust, Series 1 (or any successor fund), denominated as a
percentage. For purposes of the preceding sentence, the “change in share price”
will be determined by comparing the 10-day trading average of Nasdaq-100 Index
Tracking Stock as of the day immediately preceding the commencement of the
Performance Period with the 10-day trading average of Nasdaq-100 Index Tracking
Stock as of the last day of the Performance Period. For this purpose, the
“10-day trading average of Nasdaq-100 Index Tracking Stock” will mean the
average closing sales price of one share of Nasdaq-100 Index Tracking Stock for
the 10 most recent trading days ending on, and including, the relevant date, as
reported on the established stock exchange or national market system on which
Nasdaq-100 Index Tracking Stock is listed.
 
   
 
  For additional definitions of terms used in this Agreement, please see
Section 1(c) of Appendix A.
 
   
Vesting Schedule:
  The Grantee will vest on the date the Administrator determines the number of
Restricted Stock Units earned in accordance with the Performance Matrix and
Section 1 of Appendix A (the “Vesting Date”), provided that such determination
will be made within 30 days after the end of the Performance Period. Except as
otherwise provided in Appendix A, the Grantee will not vest in the Restricted
Stock Units unless he or she remains a Service Provider through the Vesting
Date.

     Your signature below indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendix A,
Appendix B, if any, and the Plan. For example, important additional information
on vesting and forfeiture of the Restricted Stock Units is contained in
Sections 3 through 5 and Section 7 of Appendix A. PLEASE BE SURE TO READ ALL OF
APPENDIX A, APPENDIX B, IF ANY, AND THE PLAN, WHICH CONTAIN THE SPECIFIC TERMS
AND CONDITIONS OF THIS AWARD.

          BROCADE COMMUNICATIONS SYSTEMS, INC.   GRANTEE
 
       
 
       
 
       
Signature
      Signature
 
       
 
       
 
       
Print Name
      Print Name
 
       
 
       
 
Title
       

-2-



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS
     Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to them in the Plan.
     1. Grant.
          (a) The Company hereby grants to the Grantee under the Plan an award
of Restricted Stock Units, subject to all of the terms and conditions in this
Agreement, Appendix B, if any, and the Plan. For each Restricted Stock Unit that
vests, the Grantee will be entitled to receive one (1) Share (subject to
automatic adjustment for stock splits, combinations and the like pursuant to
Section 14 of the Plan).
          (b) The number of Restricted Stock Units in which the Grantee may vest
will depend upon the Company’s Market Capitalization Growth Rate as compared to
the QQQQ Growth Rate for the Performance Period and will be determined following
the end of the Performance Period as follows:
               (i) The QQQQ Growth Rate for the Performance Period will be
compared to the Company’s Market Capitalization Growth Rate for the Performance
Period;
               (ii) If the QQQQ Growth Rate for the Performance Period equals or
exceeds the Company’s Market Capitalization Growth Rate for the Performance
Period, this Restricted Stock Unit award will immediately terminate and the
Restricted Stock Units granted hereunder will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company;
               (iii) To the extent the Company’s Market Capitalization Growth
Rate for the Performance Period exceeds the QQQQ Growth Rate for the Performance
Period (the “Excess Growth Rate”), the Company’s Market Capitalization as of the
day immediately preceding the commencement of the Performance Period will be
multiplied by the Excess Growth Rate. For the avoidance of doubt, if both rates
are negative, the Company’s Market Capitalization Growth Rate will exceed the
QQQQ Growth Rate for purposes of the previous sentence to the extent that the
Company’s Market Capitalization Growth Rate is a larger number than the QQQQ
Growth Rate, and the Excess Growth Rate will be the difference between the two
rates. For example, if the Company’s Market Capitalization Growth Rate is -10%
and the QQQQ Growth Rate is -20%, the Company’s Market Capitalization Growth
Rate is higher than the QQQQ Growth Rate, and the Excess Growth Rate is 10%. The
resulting dollar value (rounded down to the nearest whole dollar) will be
referred to herein as the “Market Capitalization Gain”;
               (iv) The Market Capitalization Gain will be multiplied by the
Pool Percentage set forth on the Notice of Grant. The resulting dollar value
(rounded down to the nearest whole dollar) will be referred to herein as the
“Restricted Stock Unit Pool”;
               (v) The Restricted Stock Unit Pool will be multiplied by the
Grantee Percentage of Restricted Stock Unit Pool set forth on the Notice of
Grant and rounded down to the nearest whole dollar; and

-3-



--------------------------------------------------------------------------------



 



               (vi) The dollar value determined in accordance with
Section 1(b)(v) above will be divided by the 10-Day Trading Average of the
Company’s Common Stock as of the last day of the Performance Period (rounded
down to the nearest whole number), resulting in a preliminary number of
Restricted Stock Units.
               The number of Restricted Stock Units in which the Grantee may
vest in accordance with the Vesting Schedule set forth on the Notice of Grant
will be the lesser of (A) the preliminary number of Restricted Stock Units
determined in accordance with Section 1(b)(vi) above or (B) the Maximum Number
of Restricted Stock Units; provided, however, that the Administrator, in its
sole discretion, may, within 30 days after the end of the Performance Period,
eliminate or reduce the number of Restricted Stock Units determined in
accordance with this Section 1. For the avoidance of doubt, once the number of
Restricted Stock Units have been determined in accordance with the preceding
sentence, the Grantee will vest in such number of Restricted Stock Units in
accordance with the Vesting Schedule and the Administrator may not further
eliminate or reduce such number of Restricted Stock Units. In any event, the
Administrator shall not be entitled to eliminate or reduce the number of
Restricted Stock Units determined in accordance with this Section 1 following a
Change of Control.
     Example for illustration purposes only:

         
A
  Market Capitalization as of the day immediately preceding the commencement of
the Performance Period   $4,118,055,000
B
  Pool Percentage   2%
C
  Grantee Percentage of Restricted Stock Unit Pool   5%
D
  Market Capitalization Growth Rate for the Performance Period   20%
E
  QQQQ Growth Rate for the Performance Period   10%
F
  Excess Growth Rate (D - E)   10%
G
  Market Capitalization Gain determined by multiplying the Market Capitalization
as of the day immediately preceding the commencement of the Performance Period
by the Excess Growth Rate (A x F)   $411,805,500
H
  Restricted Stock Unit Pool determined by multiplying the Market Capitalization
Gain by the Pool Percentage (B x G)   $8,236,110
I
  Dollar value of the Grantee's award determined by multiplying the Restricted
Stock Unit Pool by the Grantee's Percentage of Restricted Stock Unit Pool (C x
H)   $411,805
J
  10-Day Trading Average of the Company's Common Stock as of the last day of the
Performance Period   $11.72
K
  Number of Restricted Stock Units in which the Grantee may vest, subject to the
Administrator's discretion to eliminate or reduce this number (I ÷ J)   35,136

          (c) Definitions.
               (i) “Market Capitalization” will mean, as of any date, the value
equal to

-4-



--------------------------------------------------------------------------------



 



the 10-Day Trading Average of the Company’s Common Stock multiplied by the
number of Shares outstanding as of market close on such date. Market
Capitalization will be appropriately adjusted by the Administrator for the
effects of any stock acquisitions, other than acquisitions of private companies
with a purchase price equal to or less than $100 million, made during the
Performance Period by subtracting (A) the Company’s purchase price for the
acquired company as of the date of the initial, public announcement by the
Company of the entry into a definitive agreement by and between the acquired
company and the Company (the “Press Release”), from (B) the Market
Capitalization of the Company as of the end of the Performance Period. For
purposes of the preceding sentence, the “Company’s purchase price” will mean the
estimated value of the total consideration to be paid by the Company to the
acquired company’s stockholders (in their capacity as stockholders), as set
forth in the Company’s Press Release, less any cash consideration. If the
Company’s Press Release does not set forth the estimated value of the
consideration to be paid by the Company to the acquired company’s stockholders,
the “Company’s purchase price” will mean the value, as of the date of the Press
Release, equal to the product of (i) the actual number of shares of the
Company’s Common Stock issued in exchange for the shares of the acquired
company’s stock multiplied by (ii) the Fair Market Value of the Company’s Common
Stock as of the market close on the last market trading day immediately prior to
the date of the Press Release.
               (ii) “10-Day Trading Average of the Company’s Common Stock” will
mean the average closing sales price of one share of the Company’s Common Stock
for the 10 most recent trading days ending on, and including, the relevant date,
as reported on the established stock exchange or national market system on which
the Company’s Common Stock is listed (or, in the absence of an established
market, as determined in good faith by the Administrator).
          (d) When Shares are paid to the Grantee in payment for the Restricted
Stock Units, par value will be deemed paid by the Grantee for each Restricted
Stock Unit by past services rendered by the Grantee, and will be subject to the
appropriate tax withholdings.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date that the Restricted Stock
Unit is granted. Unless and until the Restricted Stock Units have vested in the
manner set forth in Sections 3 through 5, the Grantee will have no right to
payment of such Restricted Stock Units. Prior to actual payment of any vested
Restricted Stock Units, such Restricted Stock Units will represent an unsecured
obligation. Payment of any vested Restricted Stock Units shall be made in whole
Shares only and any fractional shares will be forfeited at the time of payment.
     3. Vesting Schedule/Period of Restriction. Except as provided in Sections 4
and 5, and subject to Section 7, the Restricted Stock Units awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
Notice of Grant and Section 1 of this Agreement. Except as otherwise provided
herein, Restricted Stock Units shall not vest in accordance with any of the
provisions of this Agreement unless the Grantee remains a Service Provider
through the Vesting Date.
     4. Modifications to Vesting Schedule.
          (a) Vesting upon Leave of Absence. In the event that the Grantee takes
an authorized leave of absence (“LOA”), the Restricted Stock Units awarded by
this Agreement that are eligible to be earned shall either: (i) not be affected,
or (ii) be deferred for a period of time equal to the duration of such LOA,
based on the Company’s LOA policy in effect at such time as determined by the
Company in its sole discretion.

-5-



--------------------------------------------------------------------------------



 



          (b) Death or Disability of Grantee. In the event that the Grantee’s
relationship with the Company as a Service Provider is terminated during the
Performance Period due to his or her death or Disability, the vesting of the
Restricted Stock Units subject to this Restricted Stock Unit award shall be
forfeited on the date of the Grantee’s death or Disability.
          (c) Change of Control. In the event of a Change of Control (as defined
below) during the Performance Period, the Performance Period shall be deemed to
end immediately prior to the date of the Press Release for purposes of
determining the Company’s Market Capitalization Growth Rate and the QQQQ Growth
Rate and the number of Restricted Stock Units in which the Grantee will be
entitled to vest will be determined by the Administrator (as in existence prior
to the Change in Control) in accordance with the Performance Matrix and
Section 1 of this Appendix A. The Grantee shall vest in the number of Restricted
Stock Units determined based on the preceding sentence immediately prior to and
contingent upon the Change of Control (the “New Vesting Date”) (unless vested
earlier in accordance with the terms of this Award, Section 14(c) of the Plan or
any employment or change of control agreement by and between the Company and the
Grantee and provided that the Grantee remains a Service Provider through the New
Vesting Date or as otherwise set forth in this Agreement). In accordance with
Section 1 of this Appendix A, the Administrator shall not be entitled to
eliminate or reduce the number of Restricted Stock Units determined in
accordance with Section 1 of Appendix A following a Change of Control.
          (d) Definition of Change of Control. For purposes of this Agreement,
“Change of Control” shall mean the occurrence of any of the following events:
               (1) the consummation by the Company of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;
               (2) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets;
               (3) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or
               (4) a change in the composition of the Board, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors whose
election or nomination was not in connection with any transactions described in
subsections (i), (ii), or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.
     5. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator. If the Administrator, in its

-6-



--------------------------------------------------------------------------------



 



discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the Vesting
Schedule set forth on the Notice of Grant or as otherwise provided herein
(whether or not the Grantee remains employed by the Company or by one of its
Subsidiaries as of such date(s)), unless an earlier payment date, in the
judgment of the Administrator, would not cause the Grantee to incur an
additional tax under Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder (“Section 409A”).
     6. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with Sections 3 through 5 of this Agreement will be paid to the
Grantee (or in the event of the Grantee’s death, to his or her estate) as soon
as practicable following the Vesting Date, subject to Section 10, but no later
than March 15th of the calendar year following the Vesting Date. Notwithstanding
the foregoing, if the Grantee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, any Restricted
Stock Units that vest on account of the termination of the Grantee’s
relationship with the Company as a Service Provider will be paid to the Grantee
(or in the event of the Grantee’s death, to his or her estate) no earlier than
six (6) months and one (1) day following the date of the termination of the
Grantee’s relationship with the Company (or any Parent or Subsidiary of the
Company) as a Service Provider, subject to Section 10.
     7. Forfeiture of Unvested Restricted Stock Units. The balance of the
Restricted Stock Units that have not vested pursuant to Sections 3 through 5 at
the time of the termination of the Grantee’s relationship with the Company (or
any Parent or Subsidiary of the Company) as a Service Provider for any or no
reason will be forfeited.
     8. Conditions Requiring Forfeiture of Shares. Notwithstanding any provision
in this Agreement to the contrary, the Company may demand that the Grantee
forfeit and transfer to, and the Grantee hereby agrees that, within thirty
(30) days of such demand, the Grantee will (i) forfeit and transfer to, the
Company that number of Shares equal to the number of Shares issued as payment
for vested Restricted Stock Units under this Agreement, or (ii) tender to the
Company a cash payment in immediately available funds in an amount equal to the
number of Shares issued as payment for the vested Restricted Stock Units under
this Agreement multiplied by the Fair Market Value of a Share on the Vesting
Date, in the event the Board, in its reasonable discretion, determines within
four (4) years following the Performance Period but in any event prior to a
Change of Control that the Grantee committed financial-based fraud with respect
to the Company’s financial statements filed with the Securities and Exchange
Commission requiring the restatement of such financial statements and such fraud
positively impacted the Market Capitalization Growth Rate during the Performance
Period. Except for any applicable offset of amounts reimbursed, nothing herein,
including any determination by the Board contemplated by this Section 8, shall
limit or otherwise waive any Company right of recovery or obligation of
reimbursement by applicable executive officers under Section 304 of the Sarbanes
Oxley Act of 2002.
     9. [Reserved.]
     10. Withholding of Taxes.
               (a) General. Regardless of any action the Company and/or the
Grantee’s employer (the “Employer”) take with respect to any or all income tax
(including U.S. federal, state,

-7-



--------------------------------------------------------------------------------



 



local and/or non-U.S. taxes), social insurance, payroll tax, payment on account
or other tax-related withholdings (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Grantee is and remains the Grantee’s responsibility and that the Company
and/or the Employer (i) make no guarantees or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the award,
including the grant of the Restricted Stock Units, the vesting of the Restricted
Stock Units, the delivery of Shares, the subsequent sale of any Shares received
at vesting and the receipt of any dividends; and (ii) do not commit to structure
the terms of the grant or any aspect of the award to reduce or eliminate the
Grantee’s liability for Tax-Related Items.
          (b) Payment of Tax-Related Items. The Grantee authorizes the Company
and/or the Employer, at its discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding a portion of the Shares issued as
payment for vested Restricted Stock Units that have an aggregate market value
sufficient to pay all Tax-Related Items required to be withheld by the Company
and/or the Employer with respect to the vesting of the Restricted Stock Units
and issuance of the Shares, unless the Company, in its sole discretion, either
requires or otherwise permits the Grantee to make alternate arrangements
satisfactory to the Company for such withholdings in advance of the arising of
any withholding obligations. The number of Shares withheld pursuant to the prior
sentence will be rounded up to the nearest whole Share, with no refund for any
value of the Shares withheld in excess of the tax obligation as a result of such
rounding.
          If the obligation of Tax-Related Items is satisfied by reducing the
number of Shares delivered as described herein, the Grantee is deemed to have
been issued the full number of Shares subject to the award of Restricted Stock
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
award.
          If the foregoing method of withholding is prohibited or insufficient
to satisfy all Tax-Related Items required to be withheld by the Company and/or
the Employer with respect to the vesting of the Restricted Stock Units and
issuance of the Shares or if the Company, in its discretion, determines not to
apply the foregoing method of withholding, then the Grantee hereby authorizes
the Company and/or the Employer to satisfy such obligations by one or a
combination of the following: (i) withholding from the Grantee’s wages or other
cash compensation paid to the Grantee by the Company and/or the Employer, to the
maximum extent permitted by law; or (ii) selling the applicable number of Shares
or arranging for the sale of the applicable number of Shares (in either case on
the Grantee’s behalf and at the Grantee’s discretion pursuant to this
authorization) issued in settlement of vested Restricted Stock Units and
retaining the requisite proceeds from such sale.
          Finally, the Grantee shall pay to the Company and/or the Employer any
amount of Tax-Related Items that the Company and/or the Employer may be required
to withhold as a result of the Grantee’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to
deliver to the Grantee any Shares pursuant to the award if the Grantee fails to
comply with the Grantee’s obligations in connection with the Tax-Related Items,
as described in this Section 10.
     11. Rights as Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a

-8-



--------------------------------------------------------------------------------



 



brokerage account). After such issuance, recordation and delivery, the Grantee
will have all the rights of a stockholder of the Company with respect to voting
such Shares and receipt of dividends and distributions on such Shares.
     12. No Effect on Employment. Subject to any employment contract with the
Grantee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Grantee, as the case may be, and
the Company, or the Subsidiary employing the Grantee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Grantee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
Vesting Schedule set forth on the Notice of Grant do not constitute an express
or implied promise of continued employment for any period of time. A leave of
absence or an interruption in service (including an interruption during military
service) authorized or acknowledged by the Company or the Subsidiary employing
the Grantee, as the case may be, shall not be deemed a termination of the
Grantee’s relationship with the Company as a Service Provider for the purposes
of this Agreement.
     13. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Administrator, at 1745 Technology Drive, San Jose, CA 95110, or at such other
address as the Company may hereafter designate in writing, with a copy to the
Company, C/O General Counsel, 1745 Technology Drive, San Jose, CA 95110.
     14. Grant is Not Transferable. Except to the limited extent provided in
this Agreement or the Plan, this grant of Restricted Stock Units and the rights
and privileges conferred hereby will not be sold, pledged, assigned,
hypothecated, transferred or disposed of any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process, until the Grantee has been issued Shares in payment of the
Restricted Stock Units. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void. Notwithstanding the foregoing, Grantee may, in a
manner and in accordance with terms specified by the Administrator, transfer
these Restricted Stock Units to Grantee’s spouse, former spouse or dependent
pursuant to a court-approved domestic relations order which relates to the
provision of child support, alimony payments or marital property rights.
     15. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, a
Grantee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.
     16. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     17. Additional Conditions to Issuance of Certificates for Shares. The
Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and

-9-



--------------------------------------------------------------------------------



 



Exchange Commission or any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any U.S. state or
federal governmental agency, which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the Vesting Date of the Restricted Stock
Units as the Administrator may establish from time to time for reasons of
administrative convenience.
     18. Plan Governs. This Agreement and Appendix B, if any, are subject to all
the terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement or Appendix B, if any, and one or more
provisions of the Plan, the provisions of the Plan will govern.
     19. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Grantee, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
     20. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     21. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     22. Modifications to the Agreement. This Agreement, together with the Plan
and Appendix B, if any, constitutes the entire understanding of the parties on
the subjects covered, subject to any applicable pre-existing agreement or
agreement entered into after the date hereof relating to full or partial
acceleration of vesting in the event of a change of control of the Company (or
similar event). The Grantee expressly warrants that he or she is not accepting
this Agreement in reliance on any promises, representations, or inducements
other than those contained herein or expressly contemplated above. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Grantee, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this award of Restricted Stock Units.
     23. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Units award, the Grantee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Grantee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
     24. Labor Law and Nature of Grant. In accepting the award of Restricted
Stock Units,

-10-



--------------------------------------------------------------------------------



 



the Grantee acknowledges that:
          (a) the Plan is established voluntarily by the Company;
          (b) the award of Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been awarded repeatedly in the past;
          (c) all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;
          (d) the Grantee’s participation in the Plan is voluntary;
          (e) the award is an extraordinary item that is outside the scope of
the Grantee’s employment or service contract, if any;
          (f) the award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
          (g) in the event that the Grantee is not an employee of the Company,
the award will not be interpreted to form an employment or service contract or
relationship with the Company; and, furthermore, the award will not be
interpreted to form an employment or service contract or relationship with the
Employer or any Parent or other successor or a Subsidiary of the Company;
          (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (i) the Company is not providing any tax, legal, or financial advice,
nor is the Company making any recommendations regarding the Grantee’s
participation in the Plan or the acquisition or sale of Shares; and
          (j) the Grantee is hereby advised to consult with the Grantee’s own
personal tax, legal and financial advisors regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.
     25. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Grantee’s personal data as described in the Notice of Grant and this Agreement
and any other Restricted Stock Unit grant materials by and among, as applicable,
the Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
          The Grantee understands that the Company and the Employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

-11-



--------------------------------------------------------------------------------



 



          The Grantee understands that Data will be transferred to E*Trade or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Grantee understands the recipients of Data may
be located in the Grantee’s country, in the United States or elsewhere, and that
the recipients’ country may have different data privacy laws and protections
than the Grantee’s country. The Grantee understands that the Grantee may request
a list with the names and addresses of any potential recipients of the Data by
contacting the Grantee’s local human resources representative. The Grantee
authorizes the Company, E*Trade and any other potential recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that he or she may, at any time, view the Data, request additional information
about the storage and processing of the Data, require any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing the Grantee’s local human resources representative. The
Grantee understands, however, that refusing or withdrawing consent may affect
the Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
     26. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws.
     27. Language. If the Grantee has received this Agreement, Appendix B, if
any, or any other document related to the Plan translated into a language other
than English and if the translated version is different than the English
version, the English version will control, unless otherwise prescribed by local
law.
     28. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
     29. Appendix B. Notwithstanding any provision in this Agreement or any
other Plan documents to the contrary, the award of Restricted Stock Units shall
be subject to any special terms and conditions as set forth in the Appendix B,
if any, to this Agreement for the Grantee’s country of residence outside the
United States, if any. The Appendix B, if any, constitutes part of this
Agreement.

-12-



--------------------------------------------------------------------------------



 



[FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT]
BROCADE COMMUNICATIONS SYSTEMS, INC.
1999 STOCK PLAN (AS AMENDED AND RESTATED)
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF GRANT
     [GRANTEE NAME]
     [GRANTEE ADDRESS]
     You (“Grantee”) have been granted an award of Restricted Stock Units under
the Company’s Amended and Restated 1999 Stock Plan (the “Plan”). The date of
this Restricted Stock Units Agreement (the “Agreement”) is the Grant Date
defined below. Subject to the provisions of Appendices A and B (attached) and
the Plan, the principal features of this award are as follows:

     
Grant Date:
  [                    ] (the “Grant Date”)
 
   
Target Number
   
of Restricted Stock Units:
  [                    ] (the “Target Number of Restricted Stock Units”)
 
   
Performance Period:
  Three year period beginning [PERFORMANCE PERIOD BEGIN DATE] through
[PERFORMANCE PERIOD END DATE] (subject to Section 4(c) of Appendix A) (the
“Performance Period”).
 
   
Performance Matrix:
  The number of Restricted Stock Units in which you may vest in accordance with
the Vesting Schedule will depend upon achievement of targets in Revenue Growth,
Operating Income Growth, Free Cash Flow Growth, and Stock Price Performance for
the Performance Period as set forth in Section 1 of Appendix A.
 
   
Vesting Schedule:
  The Restricted Stock Units will vest on the final day of the Performance
Period, unless vested earlier in accordance with the terms of this Award (the
“Vesting Date”); provided, that Grantee remains a Service Provider to the
Company through the Vesting Date (or as otherwise set forth in this Agreement).

     Your signature below indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendices A
and B and the Plan. For example, important additional information on vesting and
forfeiture of the Restricted Stock Units is contained in Sections 3 through 5
and Section 7 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDICES A AND B
AND THE PLAN, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.

          BROCADE COMMUNICATIONS SYSTEMS, INC.   GRANTEE
 
       
 
       
 
       
Signature
      Signature
 
       
 
       
 
       
Print Name
      Print Name
 
       
 
       
 
Title
       

-1-



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS
     Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to them in the Plan.
     1. Grant.
          (a) The Company hereby grants to the Grantee under the Plan an award
of the Target Number of Restricted Stock Units set forth on the Notice of Grant,
subject to all of the terms and conditions in this Agreement and the Plan. For
each Restricted Stock Unit that vests, the Grantee will be entitled to receive
one (1) Share (subject to automatic adjustment for stock splits, combinations
and other adjustments as contemplated in the Plan).
          (b) The number of Restricted Stock Units in which the Grantee may vest
shall be measured based on the Company’s relative performance versus a Peer
Group as defined on Appendix B for the Performance Period with respect to the
following metrics measured at the beginning and end of the Performance Period
(or most readily available dates closest in time prior to such beginning and end
dates for the Peer Group companies):

          Metrics   Weighting  
Revenue Growth
    25 %
Operating Income Growth
    25 %
Free Cash Flow Growth
    25 %
Stock Price Performance
    25 %

          (c) Definitions.
               (i) “Revenue Growth” shall be the measure of revenue on a GAAP
basis for each of the twelve month periods as of the beginning and end of the
Performance Period (or most readily available dates closest in time prior to
such beginning and end dates for the Peer Group companies)
               (ii) “Operating Income Growth” shall be the measure of income
from operations on a GAAP basis, for each of the twelve month periods as of the
beginning and end of the Performance Period (or most readily available dates
closest in time prior to such beginning and end dates for the Peer Group
companies).
               (iii) “Free Cash Flow Growth” shall be the measure of cash flows
from operating activities less purchases of property and equipment on a GAAP
basis, for each of the twelve month periods as of the beginning and end of the
Performance Period (or most readily available dates closest in time prior to
such beginning and end dates for the Peer Group companies).
               (iv) “Stock Price Performance” shall be the measure of the
average daily price of one share of common stock (as adjusted for stock splits,
combinations and the like) as reported on the applicable primary stock exchange
on which such shares are listed for the ten (10) trading days prior to (and
including) the beginning and end of the Performance Period.

-2-



--------------------------------------------------------------------------------



 



          (d) The number of the Restricted Stock Units in which the Grantee may
vest will range from zero percent (0%) of the Target Number of Restricted Stock
Units to two hundred percent (200%) of the Target Number of Restricted Stock
Units and shall be determined as follows:

                      Threshold   Target   Maximum Average   Payout   Average  
Payout   Average   Payout Percentile       Percentile       Percentile    
Performance       Performance       Performance     v.       v.       v.    
Peer Group       Peer Group       Peer Group    
35th
  25%   50th   100%   75th (or higher)   200%

NOTE: The actual amount of the payout shall be interpolated on a straight line
basis between (i) the Threshold and Target, or (ii) the Target and Maximum, as
the case may be. An Average Percentile Performance v. Peer Group of less than
the 35th percentile shall not be entitled to any payout under this Award. An
Average Percentile Performance v. Peer Group of greater than the 75th percentile
shall be entitled to a payout of 200% of the Target Number of Restricted Stock
Units.
     Example(s) for illustration purposes only:

          Performance Metric   Example 1   Example 2
Revenue Growth
  25th percentile   50th percentile
Operating Income Growth
  50th percentile   80th percentile
Free Cash Flow Growth
  35th percentile   75th percentile
Stock Price Performance
  90th percentile   35th percentile
Overall Average Percentile Performance
  50th percentile   60th percentile
Percent of Target Award Earned
  100% of Target   140% of Target

          (e) When Shares are paid to the Grantee in payment for the Restricted
Stock Units, par value ($.001 per share) will be deemed paid by the Grantee for
each Restricted Stock Unit by services rendered by the Grantee, and will be
subject to the appropriate tax withholdings.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date that the Restricted Stock
Unit is granted. Unless and until the Restricted Stock Units have vested in the
manner set forth in Sections 3 through 5, the Grantee will have no right to
payment of such Restricted Stock Units. Prior to actual payment of Shares upon
the vesting of any Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation. Payment of any vested Restricted Stock Units
shall be made in whole Shares only and any fractional Shares will be forfeited
at the time of payment.
     3. Vesting Schedule/Period of Restriction. Except as provided in Sections 4
and 5, and subject to Section 7, the Restricted Stock Units awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
Notice of Grant and Section 1 of this Agreement. Restricted Stock Units shall
not vest in accordance with any of the provisions of this Agreement unless the
Grantee shall have been continuously employed by the Company or by its Parent or
other successor or a Subsidiary from the Grant Date until the Vesting Date
occurs.
     4. Modifications to Vesting Schedule.
          (a) Vesting upon Leave of Absence. In the event that the Grantee takes
an authorized leave of absence (“LOA”), the Restricted Stock Units awarded by
this Agreement that are

-3-



--------------------------------------------------------------------------------



 



eligible to be earned shall either: (i) not be affected, or (ii) shall be
deferred for a period of time equal to the duration of such LOA, based on the
Company’s LOA policy in effect at such time as determined by the Company in its
sole discretion.
          (b) Death or Disability of Grantee. In the event that the Grantee’s
relationship with the Company or its Parent or other successor or a Subsidiary
as a Service Provider is terminated prior to full vesting of the Restricted
Stock Units due to his or her death or Disability, the unvested portion of the
Restricted Stock Units subject to this Restricted Stock Unit award shall be
forfeited on the date of the Grantee’s death or Disability.
          (c) Change in Control.
               (i) In the event of a Change in Control during the Performance
Period, the Performance Period shall be deemed to end immediately prior to the
Change in Control for purposes of calculating the performance of the Company
against the Peer Group. The Vesting Date shall remain based on the original term
of the Performance Period as set forth in the Notice of Grant (unless vested
earlier in accordance with the terms of this Award and provided that Grantee
remains a Service Provider to the Company (or its successor(s)) through the
Vesting Date or as otherwise set forth in this Agreement).
[NOTE: Include the following if change of control arrangements are applicable to
the grant:]
               [(ii) Notwithstanding Section 4(c)(i), if Grantee’s employment
with the Company (or any Parent or Subsidiary of the Company) is terminated by
the Company (or the Parent or Subsidiary of the Company) without Cause or by
Grantee for Good Reason in Connection with a Change of Control, then the greater
of: (a) [AMOUNT OF ACCELERATION]% of the original number of Target Number of
Restricted Stock Units set forth in the Notice of Grant, or (b) the number of
Restricted Stock Units which would vest in accordance with Section 4(c)(i),
shall immediately vest as of the date of Grantee’s termination of employment
with the Company (or any Parent or Subsidiary of the Company).
               (iii) Any additional vesting of Restricted Stock Units pursuant
to Section 4(c)(i)(a) and payment to Grantee of such underlying Shares shall be
contingent on the following: (i) receipt by the Company of a signed release of
claims in form and substance satisfactory to the Company (or its successor(s))
and expiration of any applicable revocation period with respect to such release;
(ii) Grantee agrees not to knowingly disparage, criticize or otherwise make any
derogatory statements regarding the Company, its directors or officers (other
than statements made truthfully in response to a subpoena or other compulsory
legal process); and (iii) Grantee agrees to continue to comply with the terms of
the Company’s Employment, Confidential Information and Invention Assignment
Agreement entered into by Grantee.
               (iv) Definitions.
                    (A) Cause. For purposes of this Agreement, “Cause” means
(i) Grantee’s willful and continued failure to perform the duties and
responsibilities of his position that is not corrected within a thirty (30) day
correction period that begins upon delivery to Grantee of a written demand for
performance from the Board that describes the basis for the Board’s belief that
Grantee has not substantially performed his duties; (ii) any act of personal
dishonesty taken by Grantee in connection with his or her responsibilities as an
employee of the Company with the intention or reasonable expectation that such
may result in substantial personal enrichment of

-4-



--------------------------------------------------------------------------------



 



Grantee; (iii) Grantee’s conviction of, or plea of nolo contendre to, a felony
that the Board reasonably believes has had or will have a material detrimental
effect on the Company’s reputation or business, or (iv) Grantee materially
breaching Grantee’s Confidential Information Agreement, which breach is (if
capable of cure) not cured within thirty (30) days after the Company delivers
written notice to Grantee of the breach.
                    (B) Change of Control. For purposes of this Agreement,
“Change of Control” shall mean the occurrence of any of the following events:
                         (1) the consummation by the Company of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;
                         (2) the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets;
                         (3) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or
                         (4) a change in the composition of the Board, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of those directors
whose election or nomination was not in connection with any transactions
described in subsections (i), (ii), or (iii) or in connection with an actual or
threatened proxy contest relating to the election of directors of the Company.
                    (C) Good Reason. For purposes of this Agreement, “Good
Reason” means the occurrence of any of the following, without Grantee’s consent:
(i) a material reduction of Grantee’s duties, title, authority or
responsibilities in effect immediately prior to a Change of Control; (ii) a
reduction in Grantee’s base salary or target annual cash incentive compensation;
(iii) the failure of the Company to obtain the assumption of the Agreement by
the successor, or (iv) the Company requiring Grantee to relocate his or her
principal place of business or the Company relocating its headquarters, in
either case to a facility or location outside of a thirty-five (35) mile radius
from Grantee’s current principal place of employment; provided, however, that
Grantee only will have Good Reason if the Executive gives written notice to the
Chief Executive Officer of the Company of the event or circumstances
constituting Good Reason specified in any of the preceding clauses within ninety
(90) days of its initial occurrence and such event or circumstance is not cured
within thirty (30) days after Grantee gives such written notice to the Board.
Grantee’s actions approving any of the foregoing changes (that otherwise may be
considered Good Reason) will be considered consent for the purposes of this Good
Reason definition.

-5-



--------------------------------------------------------------------------------



 



                    (D) In Connection with a Change of Control. For purposes of
this Agreement, a termination of Grantee’s employment with the Company is “in
Connection with a Change of Control” if Grantee’s employment is terminated at
any time from thirty (30) days prior to a Change of Control through the
remainder of the original Performance Period following a Change of Control.]
     5. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan. Such
acceleration may result in tax or other consequences to the Grantee. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator. If the Administrator, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the vesting
schedule set forth on the Notice of Grant and Section 1 of this Agreement or as
otherwise provided herein (whether or not the Grantee remains employed by the
Company or by one of its Subsidiaries as of such date(s)). The Grantee is hereby
advised to consult with the Grantee’s own personal tax, legal and financial
advisors regarding the Grantee’s participation in the Plan before taking any
action related to the Plan.
     6. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with Sections 3 through 4 of this Agreement will be paid to the
Grantee (or in the event of the Grantee’s death, to his or her estate) as soon
as practicable following the Vesting Date, subject to Section 9, but no later
than March 15th of the calendar year following the Vesting Date.
     7. Forfeiture. The balance of the Restricted Stock Units that have not
vested pursuant to Sections 3 through 5 at the time of the termination of the
Grantee’s relationship with the Company as a Service Provider for any or no
reason will be forfeited.
     8. [Reserved.]
     9. Withholding of Taxes.
          (a) General. Regardless of any action the Company and/or the Grantee’s
employer (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state, local and/or non-U.S. taxes), social insurance, payroll
tax, payment on account or other tax-related withholdings (“Tax-Related Items”),
the Grantee acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Grantee is and remains the Grantee’s responsibility and that
the Company and/or the Employer (i) make no guarantees or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
award, including the grant of the Restricted Stock Units, the vesting of the
Restricted Stock Units, the delivery of Shares, the subsequent sale of any
Shares received at vesting and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the award to reduce
or eliminate the Grantee’s liability for Tax-Related Items.
          (b) Payment of Tax-Related Items. The Grantee authorizes the Company
and/or the Employer, at its discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding a portion of the Shares issued as
payment for vested Restricted Stock Units that have an aggregate market value
sufficient to pay all Tax-Related Items required to be withheld by the Company
and/or the Employer with respect to the vesting of the Restricted Stock Units
and issuance

-6-



--------------------------------------------------------------------------------



 



of the Shares, unless the Company, in its sole discretion, either requires or
otherwise permits the Grantee to make alternate arrangements satisfactory to the
Company for such withholdings in advance of the arising of any withholding
obligations. The number of Shares withheld pursuant to the prior sentence will
be rounded up to the nearest whole Share, with no refund for any value of the
Shares withheld in excess of the tax obligation as a result of such rounding.
          If the obligation of Tax-Related Items is satisfied by reducing the
number of Shares delivered as described herein, the Grantee is deemed to have
been issued the full number of Shares subject to the award of Restricted Stock
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
award.
          If the foregoing method of withholding is prohibited or insufficient
to satisfy all Tax-Related Items required to be withheld by the Company and/or
the Employer with respect to the vesting of the Restricted Stock Units and
issuance of the Shares or if the Company, in its discretion, determines not to
apply the foregoing method of withholding, then the Grantee hereby authorizes
the Company and/or the Employer to satisfy such obligations by one or a
combination of the following: (i) withholding from the Grantee’s wages or other
cash compensation paid to the Grantee by the Company and/or the Employer, to the
maximum extent permitted by law; or (ii) selling the applicable number of Shares
or arranging for the sale of the applicable number of Shares (in either case on
the Grantee’s behalf and at the Grantee’s discretion pursuant to this
authorization) issued in settlement of vested Restricted Stock Units and
retaining the requisite proceeds from such sale.
          Finally, the Grantee shall pay to the Company and/or the Employer any
amount of Tax-Related Items that the Company and/or the Employer may be required
to withhold as a result of the Grantee’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to
deliver to the Grantee any Shares pursuant to the award if the Grantee fails to
comply with the Grantee’s obligations in connection with the Tax-Related Items,
as described in this Section 9.
     10. Rights as Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Grantee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
     11. No Effect on Employment. Subject to any employment contract with the
Grantee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Grantee, as the case may be, and
the Company, or the Subsidiary employing the Grantee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Grantee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Grantee, as the case may be, shall not be deemed a termination of
the Grantee’s relationship with the Company as a Service Provider for the
purposes of this Agreement.

-7-



--------------------------------------------------------------------------------



 



     12. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Administrator, at 1745 Technology Drive, San Jose, California 95110, USA or at
such other address as the Company may hereafter designate in writing, with a
copy to the Company, C/O General Counsel, 1745 Technology Drive, San Jose,
California 95110, USA.
     13. Grant is Not Transferable. Except to the limited extent provided in
this Agreement or the Plan, this grant of Restricted Stock Units and the rights
and privileges conferred hereby will not be sold, pledged, assigned,
hypothecated, transferred or disposed of any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process, until the Grantee has been issued Shares in payment of the
Restricted Stock Units. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void. Notwithstanding the foregoing, Grantee may, in a
manner and in accordance with terms specified by the Administrator, transfer
these Restricted Stock Units to Grantee’s spouse, former spouse or dependent
pursuant to a court-approved domestic relations order which relates to the
provision of child support, alimony payments or marital property rights.
     14. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, a
Grantee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other U.S. securities laws or other
Applicable Laws.
     15. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     16. Additional Conditions to Issuance of Certificates for Shares. The
Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency, which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
Vesting Date of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience.
     17. Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
     18. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final

-8-



--------------------------------------------------------------------------------



 



and binding upon the Grantee, the Company and all other interested persons. No
member of the Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.
     19. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     20. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     21. Modifications to the Agreement. This Agreement, including Appendix A,
together with the Plan, constitutes the entire understanding of the parties on
the subjects covered, subject to any applicable pre-existing agreement or
agreement entered into after the date hereof relating to full or partial
acceleration of vesting in the event of a change of control of the Company (or
similar event). The Grantee expressly warrants that he or she is not accepting
this Agreement in reliance on any promises, representations, or inducements
other than those contained herein or expressly contemplated above. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Grantee, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this award of Restricted Stock Units. Notwithstanding the foregoing, if required
by Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
no Restricted Stock Units will be paid to the Grantee (or in the event of the
Grantee’s death, to his or her estate) earlier than six (6) months and one
(1) day following the date of the Termination of the Grantee’s relationship with
the Company as a Service Provider, subject to Section 9.
     22. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Units award, the Grantee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Grantee understands that the Plan is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, except as otherwise provided in the Plan and/or the
Agreement.
     23. Labor Law and Nature of Grant. In accepting the award of Restricted
Stock Units, the Grantee acknowledges that:
          (a) the Plan is established voluntarily by the Company;
          (b) the award of Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been awarded repeatedly in the past;
          (c) all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

-9-



--------------------------------------------------------------------------------



 



          (d) the Grantee’s participation in the Plan is voluntary;
          (e) the award is an extraordinary item that is outside the scope of
the Grantee’s employment or service contract, if any;
          (f) the award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
          (g) in the event that the Grantee is not an employee of the Company,
the award will not be interpreted to form an employment or service contract or
relationship with the Company; and, furthermore, the award will not be
interpreted to form an employment or service contract or relationship with the
Employer or any Parent or other successor or a Subsidiary of the Company;
          (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (i) the Company is not providing any tax, legal, or financial advice,
nor is the Company making any recommendations regarding the Grantee’s
participation in the Plan or the acquisition or sale of Shares; and
          (j) the Grantee is hereby advised to consult with the Grantee’s own
personal tax, legal and financial advisors regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.
     24. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Grantee’s personal data as described in the Notice of Grant and this Agreement
and any other Restricted Stock Unit grant materials by and among, as applicable,
the Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
          The Grantee understands that the Company and the Employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
          The Grantee understands that Data will be transferred to E*Trade or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Grantee understands the recipients of Data may
be located in the Grantee’s country, in the United States or elsewhere, and that
the recipients’ country may have different data privacy laws and protections
than the Grantee’s country. The Grantee understands that the Grantee may request
a list with the names and addresses of any potential recipients of the Data by
contacting the Grantee’s local human resources representative. The Grantee
authorizes the Company, E*Trade and any other potential recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in

-10-



--------------------------------------------------------------------------------



 



electronic or other form, for the sole purpose of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that he or she may, at any time, view the Data, request additional information
about the storage and processing of the Data, require any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing the Grantee’s local human resources representative. The
Grantee understands, however, that refusing or withdrawing consent may affect
the Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
     25. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the award of Restricted Stock Units, the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
California and agree that such litigation shall be conducted on in the courts of
Santa Clara County, California or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.
     26. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

-11-



--------------------------------------------------------------------------------



 



APPENDIX B
PEER GROUP
[NOTE: THE LIST OF PEER GROUP COMPANIES SHALL BE DETERMINED BY THE COMPENSATION
COMMITTEE IN CONNECTION WITH PERFORMANCE RSU GRANTS.]
[NOTE: USE THE FOLLOWING PEER GROUP FOR THE NOVEMBER 2006 PERFORMANCE RSU GRANTS
(AS APPROVED BY THE COMPENSATION COMMITTEE):]
Adaptec
Avid Technology
Checkpoint Systems
Ciena
Citrix Systems
Conexant Systems
Electronics for Imaging
Emulex
Extreme Networks
Foundry Networks
McDATA Corporation
Network Appliance
Palm
Plantronics
QLogic
Quantum
SMART Modular Technologies
Verifone Holdings

-1-



--------------------------------------------------------------------------------



 



BROCADE COMMUNICATIONS SYSTEMS, INC.
1999 STOCK PLAN
EXERCISE NOTICE
Brocade Communications Systems, Inc.
1745 Technology Drive
San Jose CA 95110
Attention: Secretary
     1. Exercise of Option. Effective as of today,
                                        ,           , the undersigned
(“Purchaser”) hereby elects to purchase                                         
shares (the “Shares”) of the Common Stock of Brocade Communications Systems,
Inc. (the “Company”) under and pursuant to the Brocade Communications Systems,
Inc. 1999 Stock Plan (the “Plan”) and the Stock Option Agreement dated,
                                         (the “Option Agreement”). The purchase
price for the Shares shall be $                                        , as
required by the Option Agreement.
     2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares.
     3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
     4. Rights as Shareholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. The Shares so acquired shall
be issued to the Optionee as soon as practicable after exercise of the Option.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date of issuance, except as provided in [Section 13] of the
Plan.
     5. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
     6. Entire Agreement; Governing Law. The Plan and Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
Delaware.

     
Submitted by:
  Accepted by:
 
   
 
   
PURCHASER:
  BROCADE COMMUNICATIONS SYSTEMS, INC.
 
   
 
   
 
   
Signature
  Signature
 
   
 
   
 
   
Print Name
  Print Name & Title
 
   
 
   
Address:
  Address:
 
   
 
  Brocade Communications Systems, Inc.
 
  1745 Technology Drive
 
  San Jose CA 95110
 
   
 
   
 
   
 
   
 
   
 
  Date Received

 



--------------------------------------------------------------------------------



 



CONSENT OF SPOUSE
     The undersigned spouse of Optionee has read and hereby approves the terms
and conditions of the Plan and this Option Agreement. In consideration of the
Company’s granting his or her spouse the right to purchase Shares as set forth
in the Plan and this Option Agreement, the undersigned hereby agrees to be
irrevocably bound by the terms and conditions of the Plan and this Option
Agreement and further agrees that any community property interest shall be
similarly bound. The undersigned hereby appoints the undersigned’s spouse as
attorney-in-fact for the undersigned with respect to any amendment or exercise
of rights under the Plan or this Option Agreement.

     
 
   
 
  Spouse of Optionee

 